As filed with the Securities and Exchange Commission on October 24 , 2012 Registration No. 333-182301 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 PRE-EFFECTIVE AMENDMENT NO. 2 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GREENHAVEN COAL INDEX FUND (Exact name of Registrant as specified in its charter) Delaware 90-6214629 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 3340 Peachtree Road, Suite 1910 Atlanta, Georgia 30326 (404) 239-7941 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Cooper Anderson c/o GreenHaven Coal Services, LLC 3340 Peachtree Road, Suite 1910 Atlanta, Georgia 30326 (404) 239-7941 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of communications to: Eliot Robinson Terrence Childers Bryan Cave LLP 1201 West Peachtree Street, NW Atlanta, Georgia30309 Kathleen Moriarty Peter Shea Katten Muchin Rosenman LLP 575 Madison Avenue New York, New York 10022 Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Non-accelerated filerx (Do not check if a smaller reporting company) Accelerated filero Smaller reporting companyo Calculation of Registration Fee Title of each class of securities to be registered Proposed maximum aggregate offering price Amount of registration fee (1) (2) Shares $ $ (1)The amount of the registration fee for the indicated securities has been calculated in reliance upon Rule 457(o) under the Securities Act of 1933. (2)Previously paid. The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed. The issuer may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to completion, dated October24, 2012 PROSPECTUS GreenHaven Coal Index Fund [] Shares TheGreenHaven Coal Index Fund is offering its Shares representing units of fractional undivided beneficial interest in and ownership of the Fund.The Fund’s Sponsor is GreenHaven Coal Services, LLC, and the Fund’s TrusteeisChristiana Trust, a division of Wilmington Savings Fund Society, FSB.Prior to this offering, there has been no public market for the Shares.The Shares are expected to be listed on the NYSE Arca under the symbol “TONS.” The Fund’s investment objective is to track the performance of the Tradition Coal Index™, before Fund liabilities and expenses.See “The Index.” The Fund intends to achieve this objective by investing substantially all of its assets in CME Central Appalachian coal futures contracts.The Fund may also realize interest income from its holdings in U.S. Treasuries. See “The Fund—Investment Objective” and “Use of Proceeds.” The Fund will continuously offer and redeem Baskets of 50,000 Shares to and from Authorized Participants at a price equal to the Fund’s net asset value per Share of 50,000 Shares.See “Creation and Redemption of Shares.” Authorized Participants, in turn, may offer such Shares to the public at a per Share offering price that varies depending on, among other factors, the trading price of the Shares, the NAV and the supply of and demand for the Shares at the time of the offer. Shares initially comprising the same Basket but offered by the Authorized Participants to the public at different times may have different offering prices.Except when aggregated in Baskets, the Shares are not redeemable securities.An Authorized Participant may receive commissions or fees from investors who purchase Shares through their commission or fee-based brokerage accounts. On [], an Initial Purchaser, subject to certain conditions, purchased 100,000 Shares, which comprise the Initial Baskets, at a purchase price of $30.00 per Share.See “Plan of Distribution.” Delivery of the Initial Baskets will be made on or about [].As the Shares will be offered on a continuous basis as of [], there will be no initial offering period and no minimum subscription amount.Subscription proceeds received from Authorized Participants will be immediately released to the Fund. The offering of Shares will terminate on the third anniversary of the registration statement of which this prospectus is a part unless prior thereto a new registration statement is filed. The Fund will be treated as a partnership for Federal income tax purposes. Each investor in the Fund will receive a Schedule K-1that reports such investor's allocable portion of partnership tax items. The Sponsor anticipates making this form available to investors on or before April 15 each year following the taxable year to which it relates. Investing in the Shares involves significant risk. See “Risk Factors.” The Fund is not a mutual fund registered under the Investment Company Act of 1940, as amended, and is not subject to regulation thereunder. NEITHER THE SECURITIES AND EXCHANGE COMMISSION, NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THE SECURITIES OFFERED IN THIS PROSPECTUS, OR PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE COMMODITY FUTURES TRADING COMMISSION HAS NOT PASSED UPON THE MERITS OF PARTICIPATING IN THIS POOL NOR HAS THE COMMISSION PASSED ON THE ADEQUACY OR ACCURACY OF THIS DISCLOSURE DOCUMENT. The Shares are neither interests in nor obligations of the Sponsor, the Trustee or any of their respective affiliates. The Shares are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. This prospectus is in two parts: a disclosure document and a statement of additional information. These parts are bound together, and both contain important information. Per Share Per Basket Price of the Initial Baskets (1) $ $ (1) The Initial Purchaser may receive commissions or fees from investors who purchase Shares from the Initial Baskets through their commission or fee-based brokerage accounts. The date of this prospectus is [], 2012. RISK DISCLOSURE STATEMENT YOU SHOULD CAREFULLY CONSIDER WHETHER YOUR FINANCIAL CONDITION PERMITS YOU TO PARTICIPATE IN A COMMODITY POOL. IN SO DOING, YOU SHOULD BE AWARE THAT FUTURES TRADING CAN QUICKLY LEAD TO LARGE LOSSES AS WELL AS GAINS. SUCH TRADING LOSSES CAN SHARPLY REDUCE THE NET ASSET VALUE OF THE POOL AND CONSEQUENTLY THE VALUE OF YOUR INTEREST IN THE POOL. IN ADDITION, RESTRICTIONS ON REDEMPTIONS MAY AFFECT YOUR ABILITY TO WITHDRAW YOUR PARTICIPATION IN THE POOL. FURTHER, COMMODITY POOLS MAY BE SUBJECT TO SUBSTANTIAL CHARGES FOR MANAGEMENT, AND ADVISORY AND BROKERAGE FEES. IT MAY BE NECESSARY FOR THOSE POOLS THAT ARE SUBJECT TO THESE CHARGES TO MAKE SUBSTANTIAL TRADING PROFITS TO AVOID DEPLETION OR EXHAUSTION OF THEIR ASSETS. THIS DISCLOSURE DOCUMENT CONTAINS A COMPLETE DESCRIPTION OF EACH EXPENSE TO BE CHARGED TO THIS POOL AT PAGES 24 THROUGH 27 AND A STATEMENT OF THE PERCENTAGE RETURN NECESSARY TO BREAK EVEN, THAT IS, TO RECOVER THE AMOUNT OF YOUR INITIAL INVESTMENT, AT . THIS BRIEF STATEMENT CANNOT DISCLOSE ALL THE RISKS AND OTHER FACTORS NECESSARY TO EVALUATE YOUR PARTICIPATION IN THIS COMMODITY POOL. THEREFORE, BEFORE YOU DECIDE TO PARTICIPATE IN THIS COMMODITY POOL, YOU SHOULD CAREFULLY STUDY THIS DISCLOSURE DOCUMENT, INCLUDING A DESCRIPTION OF THE PRINCIPAL RISK FACTORS OF THIS INVESTMENT, AT PAGES6 THROUGH 16. YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY POOL MAY TRADE FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES MARKET, MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED PROTECTION TO THE POOL AND ITS PARTICIPANTS. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN NON-UNITED STATES JURISDICTIONS WHERE TRANSACTIONS FOR THE POOL MAY BE EFFECTED. THIS POOL HAS NOT COMMENCED TRADING AND DOES NOT HAVE ANY PERFORMANCE HISTORY. GREENHAVEN COAL INDEX FUND TABLE OF CONTENTS Statement Regarding Forward-Looking Statements ii Prospectus Summary 1 Risk Factors 6 Use of Proceeds 17 The Coal Market 19 The Fund 22 Charges 24 The Index 28 The Sponsor 31 The Trustee 36 The Brokers 37 The Administrator 44 The Marketing Agent 45 Description of the Shares 46 Creation and Redemption of Shares 47 Authorized Participants 50 The Trust Agreement 51 The Securities Depository; Book-Entry Only System; Global Security 54 Management’s Discussion and Analysis of Financial Condition and Results of Operations 55 Off-Balance Sheet Arrangements and Contractual Obligations 56 Certain Material U.S. Federal Income Tax Considerations 57 ERISA Considerations 68 Plan of Distribution 70 Conflicts of Interest 71 Legal Matters 73 Experts 73 Available Information 73 Report of Independent Registered Public Accounting Firm F-1 This prospectus contains information investors should consider when making an investment decision regarding the Shares. Investors may rely on the information contained in this prospectus. The Fund and the Sponsor have not authorized any person to provide investors with different information and, if anyone provides investors with different or inconsistent information, investors should not rely on it. This prospectus is not an offer to sell the Shares in any jurisdiction in which the offer or sale of the Shares is not permitted. The Shares are not registered for public sale in any jurisdiction other than the United States. i STATEMENT REGARDING FORWARD-LOOKING STATEMENTS All statements other than statements of historical fact included or incorporated by reference in this prospectus, including without limitation, statements regarding (i) the Fund’s future performance, projected costs and plans and objectives, (ii) the Sponsor’s strategy, future operations and objectives, and (iii) matters effecting the commodities markets, changes in the commodities markets and indices that track such movements, are forward-looking statements.Forward-looking statements generally can be identified by the use of forward-looking terminology such as “may,” “will,” “should,” “expect,” “intend,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “potential” or the negative thereof, variations thereon or similar terminology. These statements are only predictions, and actual events or results may differ materially. These statements are based upon certain assumptions and analyses of the Sponsor founded on a variety of considerations, including but not limited to the Sponsor’s perception of historical trends, current conditions and expected future developments.Important factors that could cause actual results to differ materially from the forward-looking statements described herein, referred to herein as cautionary statements, are disclosed under “Risk Factors” and elsewhere in this prospectus.Such factors include but are not limited to general economic, market and business conditions, changes in laws or regulations, and other world economic and political developments.Consequently, all of the forward-looking statements made in this prospectus are qualified by these cautionary statements, and there can be no assurance that actual results or developments described herein will be realized or, even if substantially realized, that such results or developments will result in the expected consequences to, or have the expected effects on, the Fund, the Sponsor or the value of the Shares. ii PROSPECTUS SUMMARY The following is only a summary of the information contained in this prospectus.The following summary does not contain or summarize all of the information about the Fund and the units of fractional undivided beneficial interest in and ownership of the Fund (the “Shares”) described in this prospectus that is material and/or which may be important to investors. Investors are urged to read the entire prospectus, including the section entitled “Risk Factors” and the exhibits attached to the registration statement of which this prospectus is a part, before making an investment decision regarding the Shares. The Fund and the Sponsor The GreenHaven Coal Index Fund is a commodity pool that was organized as a Delaware statutory trust on June 18, 2012, pursuant to the Trust’s Declaration of Trust and Trust Agreement, as amended and restated on August 22, 2012 (the “Trust Agreement”).See “The Trust Agreement.” GreenHaven Coal Services, LLC is the Fund’s sponsor (the “Sponsor”) and commodity pool operator (“CPO”). The Sponsor was formed as a Georgia limited liability company on March 14, 2012. The Sponsor became registered with the Commodity Futures Trading Commission (the “CFTC”) as a CPO, and approved as a member of the National Futures Association (the “NFA”), on June 12, 2012. The Sponsor is a wholly-owned subsidiary of GreenHaven Group, LLC and affiliated with GreenHaven Commodity Services, LLC, a commodities trading firm. GreenHaven Group, LLC was registered as a principal with the NFA on October 22, 2012. GreenHaven Commodity Services, LLC was founded in October 2006 and acts as a CPO to the GreenHaven Continuous Commodity Index Fund and the GreenHaven Continuous Commodity Index Master Fund (collectively, the “GCC Index Fund”), an exchange-traded product (NYSE Arca:GCC) that uses investment proceeds to purchase futures contracts to track the Thomson Reuters Continuous Commodity Index Total Return. As of September 30, 2012, the GCC Index Fund had approximately $ 517 million in assets under management.GreenHaven Group, LLC is located in Atlanta, Georgia. Under the Georgia Limited Liability Company Act and the governing documents of the Sponsor, GreenHaven Group, LLC is not responsible for the debts, obligations and liabilities of the Sponsor solely by reason of being the Sponsor’s sole member.See “The Sponsor.” Christiana Trust, a division of Wilmington Savings Fund Society, FSB,is the sole Trustee of the Fund. The Trustee has delegated to the Sponsor certain powers and authority to manage the business and affairs of the Fund.See “The Trustee” and “The Trust Agreement.” The principal executive offices of the Fund and the Sponsor are located at 3340 Peachtree Road, Suite 1910, Atlanta, GA 30326. The telephone number is (404) 239-7941. Investment Objective; Use of Proceeds The Fund’s investment objective is to track the performance of the Tradition Coal Index™ (the “Index”), before expenses and liabilities of the Fund.The Index is licensed to the Sponsor pursuant to a license agreement datedJune 5, 2012 (the “License Agreement”) between the Sponsor and Tradition Financial Services Inc. (“TFS”), and sub-licensed to the Fund by the Sponsor.The Index is a coal price index that tracks settlement prices of a continuous three months strip based on the second-to-expire, third-to-expire and fourth-to-expire CME Central Appalachian (“CAPP”) coal futures contracts traded on the Chicago Mercantile Exchange (the “CME”). See “The Index.” The Fund will seek to achieve its investment objective by purchasing CAPP coal futures contracts that are traded on the CME, Intercontinental Exchange, Inc. (“ICE”) or other U.S. or foreign exchanges (“Coal Futures”) to the greatest extent possible, without being leveraged or exceeding relevant position limits. If sufficient liquidity is not present to so acquire Coal Futures, the Fund will then seek to purchase “cleared” Coal Futures via the CME ClearPort clearing service. To a lesser extent, in compliance with regulatory requirements or in view of market conditions, the Fund may purchase other coal interests such as cash-settled options on coal futures contracts, forward contracts for coal, cleared swap contracts and non-exchange traded (“over-the-counter” or “OTC”) swap transactions that are based on the price of coal (collectively, “Other Coal-Related Investments”). The Sponsor anticipates that the Fund would purchase first, options on futures, then cleared swaps, then uncleared swaps, and then OTC and forward contracts based on the price of coal. Market conditions that may cause the Fund to invest in Other Coal-Related Investments include those allowing the Fund to obtain greater liquidity or to execute transactions with more favorable pricing, as determined by the Sponsor. For convenience and unless otherwise specified, Coal Futures and Other Coal-Related Investments collectively are referred to as “Coal Interests” in this prospectus. The Sponsor is authorized by the Fund in its sole judgment to employ, establish the terms of employment for, and terminate commodity trading advisors or futures commission merchants of the Fund. 1 The Fund may also realize interest income from its holdings in U.S. Treasuries, which may be posted as margin or otherwise held to cover the Fund’s notional exposure to Coal Interests.The Sponsor will deposit a portion of the Fund’s net assets with one of its initial Commodity Brokers or other custodian to be used to meet its current or potential margin or collateral requirements in connection with its investments in Coal Interests. The Fund will use only U.S. Treasuries, cash and/or cash equivalents to satisfy these requirements. The Sponsor anticipates that all entities that will hold or trade the Fund’s assets will be based in the United States and will be subject to United States regulations. Up to 10% of the Fund’s assets are expected to be committed as margin for Coal Futures and collateral for Other Coal-Related Investments. However, from time to time, the percentage of assets committed as margin or collateral may be substantially more, or less, than 10%. The remaining portion of the Fund’s assets will be held in U.S. Treasuries, cash and/or cash equivalents by a Commodity Broker in its capacity as the Fund’s custodian.All interest income earned on these investments will be retained for the Fund’s benefit.See “Use of Proceeds.” The Fund was created to provide investors with a cost-effective and convenient way to gain exposure to changes in the price of coal.See “The Fund—Investment Objective.”The Sponsor does not intend to operate the Fund in a fashion such that its net asset value (“NAV”) per Share will equal, in dollar terms, the spot price of coal at any particular delivery location. Fund Expenses The Sponsor will pay the costs and expenses incurred in connection with the formation, qualification and registration of the Fund and the offering of the Shares, in addition to the Fund’s ordinary and ongoing administrative costs and expenses, including Index licensing fees.In certain circumstances, the Sponsor may be reimbursed by the Fund for such costs and expenses. The Fund will pay the Sponsor a fee for its services provided to the Fund (the “Sponsor Fee”) and is responsible for the payment of all of the Fund’s brokerage and extraordinary fees and expenses.See “Charges—Fees and Expenses.” The Offering Offering of the Shares The Fund intends to continuously offer Baskets of 50,000 Shares to certain authorized participants (each an “Authorized Participant”) at a price based on the NAV per Share. See “Authorized Participants.” Authorized Participants, in turn, may offer Shares to the public atoffering prices that are expected to be influenced by a variety of factors.An Authorized Participant may receive commissions or fees from investors who purchase Shares through their commission or fee-based brokerage accounts.See “Description of the Shares” and “Creation and Redemption of Shares.” Exchange Symbol The Shares are expected to be listed on the NYSE Arca under the symbol “TONS.” Prior to the date of this prospectus, there has been no public market for the Shares. CUSIP [] Affiliates and Agents Sponsor GreenHaven Coal Services, LLC Trustee Christiana Trust, a division of Wilmington Savings Fund Society, FSB Initial Commodity Brokers Morgan Stanley & Co. Incorporated ADM Investor Services, Inc. Initial Execution Broker TFS Energy Futures LLC Administrator (and Transfer Agent) [] Marketing Agent (and Distributor) ALPS Distributors, Inc. Licensor of the Index Tradition Financial Services Inc. 2 Initial Purchaser On [], an initial purchaser (the “Initial Purchaser”), subject to certain conditions, purchased an aggregate of 100,000 Shares in two Baskets (the “Initial Baskets”), at a purchase price of $30.00 per Share.See “Plan of Distribution.” Creation and Redemption of Shares The Fund will create and redeem Shares from time to time, but only in one or more whole Baskets. Except when aggregated in Baskets, the Shares are not redeemable securities.Authorized Participants pay a transaction fee of $500 per creation or redemption order to the Administrator. See “Creation and Redemption of Shares.” Authorized Participants Each Authorized Participant must (1)be a registered broker-dealer or other securities market participant such as a bank or other financial institution that is not required to register as a broker-dealer to engage in securities transactions, (2)be a participant in The Depository Trust Company (“DTC”), and (3)have entered into a participant agreement with the Fund (the “Participant Agreement”). See “Authorized Participants.” Net Asset Value The NAV equals the market value of the Fund’s total assets less total liabilities calculated in accordance with GAAP.Under the Fund’s current operational procedures, the Administrator calculates the NAV once each NYSE Arca trading day. The Administrator uses the CME settlement price (typically determined after 5:00 p.m. New York time) for the contracts held on the CME. Other Coal-Related Interests are valued by the Administrator using rates and points received from third party vendors (such as Reuters and Bloomberg). The NAV for a particular trading day is released after 5:00 p.m. New York time and will be posted at www.greenhavenfunds.com.The Sponsor anticipates that the NYSE Arca will disseminate the indicative fund value on a per Share basis every 15 seconds during regular NYSE Arca trading hours. Segregated Accounts/ Interest Income The Sponsor estimates that (i) approximately 10% of the NAV will be held as margin deposits in segregated accounts with a Commodity Broker, in accordance with applicable CFTC rules, and (ii) approximately 90% of the NAV will be held to pay current obligations and as reserves in the form of U.S. Treasuries, cash and/or cash equivalents in segregated accounts with a Commodity Broker. The Fund will be credited with all interest earned on its deposits. See “Use of Proceeds.” Clearance and Settlement The Shares are evidenced by global certificates on deposit with DTC and registered in the name of Cede & Co., as nominee for DTC. The Shares are available only in book-entry form. Registered or beneficial owners of the Shares (“Shareholders”) may hold their Shares through DTC, if they are participants in DTC, or indirectly through entities that are participants in DTC.See “The Securities Depository; Book-Entry Only System; Global Security.” U.S. Federal Income Tax Considerations The Fund is classified as a partnership for U.S. federal income tax purposes. Accordingly, it is expected that the Fund will not incur U.S. federal income tax liability and each beneficial owner of the Shares will have tax liability on its allocable share of the Fund’s income, gain, loss, deduction and other items. See “Certain Material U.S. Federal Income Tax Considerations.” Distributions The Fund will make distributions at the discretion of the Sponsor. Because the Sponsor does not presently intend to make ongoing distributions, a Shareholder’s income tax liability with respect to Shares held will, in all likelihood, exceed any distributions from the Fund.See “Description of the Shares—Distributions” and “Certain Material U.S. Federal Income Tax Considerations.” Reports to Shareholders The Sponsor will furnish an annual report of the Fund in the manner required by the rules and regulations of the United States Securities and Exchange Commission (the “SEC”) as well as with those reports required by the CFTC and the NFA, including, but not limited to, an annual audited financial statement examined and certified by independent registered public accountants, and any other reports required by any other governmental authority that has jurisdiction over the activities of the Fund. Monthly account statements conforming to CFTC and NFA requirements, as well as the annual and quarterly reports and other filings made with the SEC, will be posted at www.greenhavenfunds.com. Shareholders of record will also be provided with appropriate information to permit them to file U.S. federal and state income tax returns (on a timely basis) with respect to Shares held. Additional reports may be posted at www.greenhavenfunds.com at the discretion of the Sponsor or as required by regulatory authorities.See “The Trust Agreement—Reports to Shareholders.” 3 Termination Events The Fund may be dissolved at any time and for any reason by the Sponsor with written notice to the Shareholders. See “The Trust Agreement—Fund Termination Events.” Mandatory Redemption If the Sponsor gives at least fifteen (15) days’ written notice to a Shareholder, then the Sponsor may for any reason, in its sole discretion, require the mandatory redemption of all or part of the Shares held by any such Shareholder at the NAV per Share calculated as of the date of redemption; provided, however, that the provision of the written notice to a Shareholder does not obligate the Fund to affect any redemption. If the Sponsor does not give at least fifteen (15) days’ written notice to a Shareholder, then it may only require mandatory redemption of all or any portion of the Shares held by any such Shareholder in the following circumstances: (i) the Shareholder made a misrepresentation to the Fund or the Sponsor in connection with its purchase of Shares; or (ii) the Shareholder’s ownership of Shares would result in the violation of any law or regulation applicable to the Fund or a Shareholder. See “The Trust Agreement—Mandatory Redemption.” Fiscal Year The fiscal year of the Fund ends on December 31 of each year. Investment Risks An investment in the Shares is speculative and involves a high degree of risk.Prospective investors should be aware that: ● An investor could lose a substantial portion or all of its investment. ● Commodity trading is highly speculative, and the Index, on which the Fund’s trading is based, is likely to be volatile and could suffer from periods of prolonged decline in value. ● The Fund has not commenced operations, so there is no performance history to serve as a basis for investors to evaluate an investment in the Fund. ● The structure and operation of the Fund may involve conflicts of interest. ● Investors will have no rights to participate in the management of the Fund and will have to rely on the duties and judgment of the Sponsor to manage the Fund. ● Currently, although coal futures markets are only subject to position limits in the expiration month and position accountability limits in the other months, regulatory authorities may in the future apply position limits to all coal futures delivery months, which could limit the Fund’s investment objective. ● Investors may choose to use the Fund as a means of indirectly investing in coal. There is the risk that the daily changes in the price of the Shares on the NYSE Arca, if so listed, will not closely track the daily changes in the Index due to a variety of reasons, which may limit an investor’s ability to use an investment in the Shares as a cost-effective way to invest indirectly in coal or as a hedge against the risk of loss in coal-related transactions. 4 ● Investors may choose to use the Fund as a means of investing indirectly in coal, and there are risks involved in such an investment. For example, the risks and hazards that are inherent in coal production or consumption may cause the price of coal, coal derivatives and the Shares to fluctuate significantly. ● The Sponsor expects to manage the Fund’s positions in Coal Interests so that the Fund’s assets are not leveraged (i.e., the notional value of the Fund’s investments never exceeds 100% of its U.S. Treasuries, cash and/or cash equivalents held as margin or otherwise). There is no assurance that the Sponsor will successfully implement this investment strategy. If the Fund becomes leveraged, an investor could lose all or substantially all of its investment if the Fund’s trading positions suddenly turn unprofitable. See “Risk Factors” for a description of certain additional risks that prospective investors should consider before investing in the Shares. Breakeven Analysis The breakeven analysis below indicates the approximate dollar returns and percentage required for the redemption value of a hypothetical initial investment in a single Share to equal the amount invested twelve (12) months after the investment was made.For purposes of this breakeven analysis, the Fund assumed an initial selling price of $30.00 per Share, which equals the price per Share of the Initial Baskets.This breakeven analysis refers to the redemption of Baskets by Authorized Participants and is not related to any gains an individual investor would have to achieve to break even. The breakeven analysis is only an approximation. $ Amount Percentage Initial Selling Price $ % Sponsor Fee (1) $ % Brokerage Commissions and Fees (2) $ % Organizational and Offering Expenses (3) $ % Routine Operational, Administrative and Other Ordinary Expenses (4) $ % Interest Income (5) $
